Citation Nr: 1723493	
Decision Date: 06/22/17    Archive Date: 06/29/17

DOCKET NO.  12-25 578	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for a respiratory/lung disorder, to include as due to exposure to asbestos.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. Edwards Andersen, Counsel

INTRODUCTION

The Veteran had active service from September 1976 to September 1980.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a September 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

The Veteran requested a hearing before the Board.  The requested hearing was conducted in August 2014 by the undersigned Veterans Law Judge.  A transcript is associated with the claims file.

In January 2015, the Board remanded this claim for additional development.  The appeal is again REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran seeks entitlement to service connection for a respiratory/lung disorder, to include as due to exposure to asbestos.  The Veteran asserts he was exposed to asbestos during service while serving on the U.S.S. Constellation. 

Unfortunately, a remand is required. Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).

This claim was remanded in January 2015, with the instructions to obtain a medical opinion regarding the Veteran's claimed disorder.  The Board noted that the Veteran reported a history of asthma in a July 1976 enlistment Report of Medical History and upon separation in an August 1980 Report of Medical History; however, service treatment records showed no complaints, treatment, abnormalities or diagnosis for any respiratory/lung disorders during service.  The Board also noted that the Veteran submitted a summary discharge report from the Oklahoma Department of Corrections, dated February 2011, which indicated that the Veteran was diagnosed with asthma in August 2010 for which he was noted to be on medications.  The VA examiner was asked to determine whether there was clear and unmistakable evidence that the Veteran entered service with a respiratory disorder and to provide etiological opinions.

The Veteran was afforded a VA examination in April 2015.  The examiner indicated that the Veteran had COPD, with asthma history as a child, and, "no symptoms after childhood."  The examiner then described the Veteran's medical history; however, the post-service diagnosis of asthma in August 2010 was not noted or discussed by the April 2015 VA examiner.  The examiner stated that the Veteran's childhood asthma "went away" and he did not have symptoms again until active duty.  The examiner provided an opinion that the claimed condition was less likely than not incurred in or caused by service, because during service, the condition was acute only, there was no chronicity of care, and a nexus had not been established.  The examiner also stated that the claimed condition clearly and unmistakably existed prior to service and was clearly and unmistakably not aggravated during service.  The examiner explained that asbestos exposure was not established in the medical records and a finding of asbestosis was not made on the current examination.

The Veteran testified during the August 2014 hearing that he has not sought medical care for his disorder due to financial reasons, but that he has experienced respiratory symptoms beginning during service, requiring the use of an inhaler, and then continued to have symptoms after discharge from service, in the 1980's.  The Veteran testified that he has experienced respiratory symptoms on a continual basis, since discharge from service.  

The Board finds a new VA opinion is necessary to discuss the post-service diagnosis of asthma.  

Accordingly, the case is REMANDED for the following action:


1.  Obtain an addendum opinion to the April 2015 VA examination report by a physician (M.D.).  The file must be made available for review by the examiner. 

a)  The examiner should determine whether it is clear and unmistakable that the Veteran entered service with asthma.  If the Veteran's asthma clearly and unmistakably pre-existed service, the examiner should determine whether it is clear and unmistakable that his asthma WAS NOT aggravated beyond the natural progress of the disorder by his service.  In so opining the examiner should consider the following:  (i) August 2014 testimony from the Veteran that he has not sought medical care for his disorder due to financial reasons, but that he has experienced respiratory symptoms beginning during service, requiring the use of an inhaler, and then continued to have symptoms after discharge from service, in the 1980's, and that he has experienced respiratory symptoms on a continual basis, since discharge from service; and (ii) a summary discharge report from the Oklahoma Department of Corrections, dated February 2011, which indicated that the Veteran was diagnosed with asthma in August 2010 for which he was noted to be on medications.  

b)  If the Veteran's asthma DID NOT clearly and unmistakably pre-exist service, the examiner should provide an opinion as to whether it is at least as likely as not (i.e., 50 percent or greater probability) that any current asthma is related to his service.  In so opining the examiner should consider the following:  (i) August 2014 testimony from the Veteran that he has not sought medical care for his disorder due to financial reasons, but that he has experienced respiratory symptoms beginning during service, requiring the use of an inhaler, and then continued to have symptoms after discharge from service, in the 1980's, and that he has experienced respiratory symptoms on a continual basis, since discharge from service; and (ii) a summary discharge report from the Oklahoma Department of Corrections, dated February 2011, which indicated that the Veteran was diagnosed with asthma in August 2010 for which he was noted to be on medications.  

c)  The examiner must also provide an opinion as to whether it is at least as likely as not (i.e., 50 percent or greater probability) that any current asthma experienced by the Veteran is consistent with an asbestos-related disease.

d)  The examiner must also provide an opinion as to whether it is at least as likely as not (i.e., 50 percent or greater probability) that any current COPD experienced by the Veteran is consistent with an asbestos-related disease.

A complete rationale should be given for all opinions and conclusions expressed.  If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and whether there is additional evidence that would permit the opinion to be provided.

2.  If, and only if, the examiner finds that the Veteran's asthma or COPD is consistent with an asbestos-related disease, the AOJ should ensure that all development necessary under VA's guidelines for processing claims based on exposure to asbestos be completed, to include (but not limited to): 

a) Contact the NPRC or other appropriate source to determine the probability of exposure to asbestos for the Veteran during his service aboard the U.S.S. Constellation, refurbishing berthing compartments.

b) Request that the appropriate source indicate whether it was likely that the Veteran was exposed to asbestos while refurbishing berthing compartments on the U.S.S. Constellation.

c) The AOJ should thereafter make formal findings for the record regarding whether or not the Veteran was exposed to asbestos in service, and if so, the extent of such exposure.

3. After completing the above readjudicate the Veteran's claim based on the entirety of the evidence.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, he should be provided with a supplemental statement of the case. An appropriate period of time should be allowed for response.  The case should be returned to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

      (CONTINUED ON NEXT PAGE)


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




